Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.
In re pg. 8 applicant argues “Because Bhatia fails to disclose a location threat monitoring system obtaining data containing textual information relating to a brand, it fails to meet the recited limitation.
In response, “threat monitoring system” is non-functional descriptive material and Bhatia discloses monitoring system obtaining data containing textual information relating to a brand (Bhatia: "the computing device can either receive social media data related to a particular inquiry (e.g. a company name, a brand name, etc.) or can extract from the social media a set of textual data pertaining to the particular inquiry, 0021; “the computing device can receive social media data from a source related to the particular company or brand name. Examples include receiving social media data from a webpage associated with the company or brand name, public messages tagged as associated with the company or brand name, etc.”, 0022).
In re pg. 8 applicant argues Compton fails to use deep learning to recognize or infer location references with respect to brand.
In response, the applicant cannot show non-obvious by attacking the references individually whereas here the rejections are based on a combination of references see In re Keller USPQ 871 (CCPA 1981). Compton teaches inferring locations wherein the data from the data source has no specific address or location (Compton: [Col. 9 In. 33-36] "The location of an upcoming event is inferred by searching the Tweet™ for mentions of cities or monuments";
[Col. 9, 59-67] “Identification of retweeter locations is performed with a previously developed geocoder, as described in U.S. application Ser. No. 14/210,265, entitled, “Inferring the Location of Users in Online Social Media Platforms Using Social Network Analysis,” which is hereby incorporated by reference as though fully set forth herein. A distinguishing feature of the geocoder is its ability to infer a user's location based on the locations of that user's social bonds”; and  
Ward teaches a DL model comprising an artificial neural network and supervised learning  (performing inferencing/predicting using neural networks, 0053).
In re pg. 9 applicant argues applied art fails to teach newly added limitations.
In response, all arguments have been addressed in the body of the rejections below.  In summary:
Bhatia discloses obtaining or receiving, from a data source (receiving data sources of social media, text or natural language, 0021, 0023), data containing textual information relating to a brand ("the computing device can either receive social media data related to a particular inquiry (e.g. a company name, a brand name, etc.) or can extract from the social media a set of textual data pertaining to the particular inquiry, 0021; “the computing device can receive social media data from a source related to the particular company or brand name. Examples include receiving social media data from a webpage associated with the company or brand name, public messages tagged as associated with the company or brand name, etc.”, 0022), the obtaining or receiving performed by a location “threat monitoring system” (non-functional descriptive material);
Ward teaches a DL model comprising an artificial neural network and supervised learning  (performing inferencing/predicting using neural networks, 0053); 
Compton teaches infers an address or location of interest (the location of an upcoming event is inferred by searching the Tweet™ for mentions of cities or monuments, Col. 9, 33-36; [Col. 9 In. 36-38] e.g., "In the event that no locations are mentioned in the text, a location is assigned to an event based on the location of retweeters.");
Zahran teaches whether the data from the data source is to be classified for potential location threats, the outcome from the ANN comprising the probability score that the data from the data source references an address or location of interest (analyses messages, for example, over social media to identify patterns and determine meanings of phrases (e.g., determine pre-identified information). The semantic classifier, 0046).
Zahran teaches: determining, by the location threat monitoring system, by comparing an outcome [from the ANN] with a threshold, whether the data from the data source (e.g., social media) is to be classified for potential location threats, the outcome from the ANN comprising the probability score that the data from the data source references an address or location of interest (Zahran: [0046] “the calibration processor 214 may operate a calibration routine for a new pseudo-language communications being employed by a terrorist group. The calibration processor 214 analyses messages, for example, over social media to identify patterns and determine meanings of phrases; The semantic classifier 206 uses this information to then assess whether a data item corresponds to the terrorist group”;
[0066] For example, the location identifier 210 may use image recognition to determine a geographic location from one or more images. In another example, the semantic classifier 206 may be configured to analyze video to identify a riot. Moreover, the dictionary classifier 208 may be configured to convert audio to text (and textual sounds) and compare this converted audio to pre-identified text;
 [0053] “In addition to performing semantic and dictionary classification, the example moderation system 101 of FIG. 2 analyzes data items using the location identifier 210. The example location identifier 210 is configured to analyze unstructured data items for terms or expressions that identify geographic locations”
[0024] e.g., "after a threat score is determined for a data item, a moderation system determines whether the data item should be promoted to an alert. To make this determination, the moderation system compares the threat score to one or more thresholds.";
Using machine learning/neural networks [0041] “The semantic classifier 206 uses one or more machine learning algorithms to identify relevant content within the data items”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1, 4-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US 2015/0058344 A1) in view of Ward et al. (US 20200111038), and further in view of Compton (US 9953080 B1) and Zahran (US 2014/0283055 A1).
Bhatia discloses:
Regarding claim 1, Bhatia teaches: A method, comprising: 
obtaining or receiving, from a data source, data containing textual information relating to a brand, the obtaining or receiving performed by a location threat monitoring system  (non-functional descriptive material) operating on a computer ([0021] e.g., "the computing device can either receive social media data related to a particular inquiry (e.g. a company name, a brand name, etc.) or can extract from the social media a set of textual data pertaining to the particular inquiry. For example, the computing device can access, utilize, and/or request data from a web crawler that crawls publicly available documents made on social media platforms.";
[0022] “the computing device can receive social media data from a source related to the particular company or brand name. Examples include receiving social media data from a webpage associated with the company or brand name, public messages tagged as associated with the company or brand name, etc.”;
[0023] data source can be social media, natural language, “parts of speech can be identified and tagged using natural language processing software, such as the General Architecture for Text Engineering ("GATE") software”). 
Bhatia does not explicitly teach: providing the textual information to a deep
learning (DL) model specifically trained and tuned to analyzed input data from the data source, the DL model comprising an artificial neural network (ANN),
wherein the ANN is trained, through supervised learning using sample data sets from the data source.
However, Ward teaches: providing the textual information to a deep learning (DL) model specifically trained and tuned to analyzed input data from the data source (input data is not further defined nor is the data source), the DL model comprising an artificial neural network (ANN) (Ward: [0053] e.g., "In general, ML algorithms, in effect, extract features from received data (e.g., inputs to the engines 402) in order to "classify" the received data. Examples of suitable
classifiers include but are not limited to neural networks (described in greater detail below), support vector machines (SVMs), logistic regression, decision trees, hidden Markov Models (HMMs), etc. The end result of the classifier's operations, i.e., the "classification," is to predict a class for the data. The ML algorithms apply machine learning techniques to the received data in order to,
over time, create/train/update a unique model”); 
examiner notes that the "data source" is taught by Bhatia (see [0021], [0023]); wherein the ANN is trained, through supervised learning using sample data sets from the data source (Ward: e.g., "The learning or training performed by the engines/classifiers 402 can be supervised. Supervised learning is when training data is already available and classified/labeled.", 0053).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for monitoring input data/social media data using machine learning of Bhatia to incorporate the method of the supervised machine learning of Ward. The motivation/suggestion for doing this would be for the purpose of more accurately identifying, alerting, and mitigating risk events in real time prior to or immediately after an impact of the risk events. (Ward [0005] "a need exists to more accurately identify, alert, and mitigate risk events in real time prior to or immediately after an impact of the risk events.").
Bhatia in view of Ward does not explicitly teach to recognize or infer whether a piece of natural language input data from the data source references or infers an address or location of interest to the brand, regardless of whether the piece of natural language input data actually contains the address or location, wherein the data from the data source has no specific address or location;
However, Compton teaches: to recognize or infer whether a piece of natural language input data from the data source references or infers an address or location of interest to the brand, (Compton: e.g., see abstract “ A set of textual social media data having corresponding user identifications is received as input. The textual social media data is filtered with a keyword filter, resulting in a first set of data comprising keywords of interest” , “A location is assigned to the civil unrest event, and a forecast of the civil unrest event is output”;
[Col. 9 In. 33-36] "The location of an upcoming event is inferred by searching the Tweet™ for mentions of cities or monuments";
[Col. 9, 59-67] “Identification of retweeter locations is performed with a previously developed geocoder, as described in U.S. application Ser. No. 14/210,265, entitled, “Inferring the Location of Users in Online Social Media Platforms Using Social Network Analysis,” which is hereby incorporated by reference as though fully set forth herein. A distinguishing feature of the geocoder is its ability to infer a user's location based on the locations of that user's social bonds”; 
[Col. 10 In. 38-39] e.g., "The results are used to assign a probability score to this event.";
[Col. 7 In. 54-56] e.g., "the input 300 comprises millions of a day's Tweets TM on Twitter™; however, other textual inputs could be used."); 
Examiner notes that the "brand" is taught by Bhatia (see [0021]). 
Examiner further notes that the deep learning model/neural networks are taught by Ward (see [0053]). 
regardless of whether the piece of natural language input data actually contains the address or location, wherein the data from the data source has no specific address or location ([Col. 9 In. 36-38] e.g., "In the event that no locations are mentioned in the text, a location is assigned to an event based on the location of retweeters.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhatia and Ward’s method for monitoring a social media data source using machine learning to incorporate a method of inferring/predicting a location of an upcoming event and generating a probability/confidence score to the event of Compton. The motivation/suggestion for doing this would be for the purpose of increasing the probability of detecting civil unrest event (Compton: [Col. 2 In. 37- 38]).
The combination of Bhatia, Ward and Compton does not explicitly teach
determining, by the location threat monitoring system, by comparing an outcome from the ANN with a threshold, whether the data from the data source is to be classified for potential location threats, the outcome from the ANN comprising the probability score that the data from the data source references an address or location of interest to the brand; and 
responsive to the probability score from the ANN meeting or exceeding the threshold, providing the data from the data source to location threat classifiers, wherein the location threat classifiers are operable to identify a location threat with respect to the address or location referenced or inferred in the data from the data source.
However, Zahran also teaches: 
wherein the data from the data source has no specific address or location (using machine learning/neural networks [0041] “The semantic classifier 206 uses one or more machine learning algorithms to identify relevant content within the data items” to recognize or infer an address or location see [0066] For example, the location identifier 210 may use image recognition to determine a geographic location from one or more images. In another example, the semantic classifier 206 may be configured to analyze video to identify a riot. Moreover, the dictionary classifier 208 may be configured to convert audio to text (and textual sounds) and compare this converted audio to pre-identified text); and 
However, Zahran teaches:
determining, by the location threat monitoring system, by comparing an outcome [from the ANN] with a threshold, whether the data from the data source (e.g., social media) is to be classified for potential location threats, the outcome from the ANN comprising the probability score that the data from the data source references an address or location of interest to the brand (Zahran: [0046] “the calibration processor 214 may operate a calibration routine for a new pseudo-language communications being employed by a terrorist group. The calibration processor 214 analyses messages, for example, over social media to identify patterns and determine meanings of phrases; The semantic classifier 206 uses this information to then assess whether a data item corresponds to the terrorist group”;
[0066] For example, the location identifier 210 may use image recognition to determine a geographic location from one or more images. In another example, the semantic classifier 206 may be configured to analyze video to identify a riot. Moreover, the dictionary classifier 208 may be configured to convert audio to text (and textual sounds) and compare this converted audio to pre-identified text;
 [0053] “In addition to performing semantic and dictionary classification, the example moderation system 101 of FIG. 2 analyzes data items using the location identifier 210. The example location identifier 210 is configured to analyze unstructured data items for terms or expressions that identify geographic locations”
[0024] e.g., "after a threat score is determined for a data item, a moderation system determines whether the data item should be promoted to an alert. To make this determination, the moderation system compares the threat score to one or more thresholds.";
Using machine learning/neural networks [0041] “The semantic classifier 206 uses one or more machine learning algorithms to identify relevant content within the data items”;
Examiner notes that the "ANN" is taught by Ward (see [0053]); and
responsive to the probability score from the ANN (machine learning, see Ward for ANN) meeting or exceeding the threshold ([0024] e.g., "Responsive to the threat score exceeding a certain threshold"), providing the data from the data source to location threat classifiers ([0053] "In addition to performing semantic and dictionary classification, the example moderation system 101 of FIG. 2 analyzes data items using the location identifier 210."),
wherein the location threat classifiers are operable to identify a location threat with respect to the address or location referenced or inferred in the data from the data source ([0035-0037] the location threat identifiers/classifiers identify a location threat based on threat scores analyzed from data sources. [0054] e.g., "location identifier 210 operates in conjunction with the classifiers 206 and 208 to determine a location in addition to semantics and dictionary terms.").
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for monitoring social media data using machine learning of Bhatia in view of Ward and Compton to incorporate the method of using machine learning to determine a location threat score exceeding a predetermined threshold of Zahran. The motivation/suggestion for doing this would be for the purpose of increasing a threat score for the pre-identified information that matches information within the data item. (Zahran [0088] "the classifiers 206, 208, and 210 increase a threat score (e.g., a weight of a threat score) for the pre­ identified information that matches information within the data item 104").

Regarding claim 4, Bhatia in view of Ward, Compton, and Zahran teaches: The method according to claim 1.
Bhatia in view of Ward and Compton does not explicitly teach: wherein the data from the data source is pushed to the location threat monitoring system or pulled by the location threat monitoring system on demand or on a periodic basis.
However, Zahran teaches: wherein the data from the data source is pushed to the location threat monitoring system or pulled by the location threat monitoring system on demand or on a periodic basis ([0029] "The example moderation system 101 may subscribe to one or more data sources 102 to automatically receive data items
104. Alternatively, the moderation system 101 may query the data sources 102 for data items 104. The query may be performed hourly, daily, weekly, monthly, etc.").
The motivation to combine Bhatia with Zahran is the same rationale as set forth above with respect to claim 1 .

Regarding claim 5, Bhatia in view of Ward, Compton, and Zahran teaches: The method according to claim 1.
Bhatia in view of Compton and Zahran does not explicitly teach: wherein the ANN comprises a deep NN (DNN) or a recurrent neural NN (RNN)
However, Ward teaches: wherein the ANN comprises a deep NN (DNN) or a recurrent neural NN (RNN) ([0054] "For example, a neuromorphic/neural network for handwriting recognition is defined by a set of input neurons, which can be activated by the pixels of an input image. After being weighted and transformed by a function determined by the network's designer, the activations of these input neurons are then passed to other downstream neurons, which are often referred to as "hidden" neurons. This process is repeated until an output neuron is activated. Thus, the activated output neuron determines (or "learns") which character was read. Multiple pre-neurons and post-neurons can be connected through an array of RSD, which naturally expresses a fully-connected neural network.").
 
The motivation to combine Bhatia with Ward is the same rationale as set forth
above with respect to claim 1.

Regarding claim 6, Bhatia in view of Ward, Compton, and Zahran teaches: The method according to claim 1.
Bhatia in view of Ward and Compton does not explicitly teach: further comprising: preparing the data from the data source as input to the ANN; or preparing the data from the data source as input to the location threat classifiers.
However, Zahran teaches: further comprising: preparing the data from the data source as input to the ANN; or preparing the data from the data source as input to the location threat classifiers ([0034] "To compile information from data sources 102, the example moderation system 101 includes a content query interface 202 and a content listener interface 204." [0054] "In some embodiments, the location identifier 210 operates in conjunction with the content scorer 212 to determine a location threat score." [0006] "a moderation system includes an interface configured to receive an unstructured data item from a data source and a semantic classifier configured to determine a first threat score by determining content within the data item that substantially matches pre-identified semantic information. The moderation system also includes a dictionary classifier configured to determine a second threat score by determining the content within the data item that substantially matches pre-identified dictionary information and a location identifier configured to determine a third threat score by determining the content within the data item that substantially matches geographic location information.").

The motivation to combine Bhatia with Zahran is the same rationale as set forth above with respect to claim 1.

Regarding claim 7, Bhatia in view of Ward, Compton, and Zahran teaches: The method according to claim 1.
Bhatia in view of Ward and Compton does not explicitly teach: wherein each of the location threat classifiers comprises a natural language processing (NLP) model specially trained to identify a type of location threat.
However, Zahran teaches: wherein each of the location threat classifiers comprises a natural language processing (NLP) model specially trained to identify a type of location threat ([0042] e.g., "The example semantic classifier 206 is calibrated by a calibration processor 214, which uses days, weeks, or years of training data (e.g., previously received data items and/or specifically designed data items) to determine how information is to be classified... The calibration processor 214 then analyzes these data items using natural language algorithms to identify trends, patterns, and semantics." [0053] "The example location identifier 210 is configured to analyze unstructured data items for terms or expressions that identify geographic locations." [0054] "In some embodiments, the location identifier 210 operates in conjunction with the content scorer 212 to determine a location threat score.").
 The motivation to combine Bhatia with Zahran is the same rationale as set forth
above with respect to claim 1.

Regarding claim 8, Bhatia teaches: A location threat monitoring system, comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor (Fig. 6 elements 610 and 620 and [0073] e.g., "storage capacities, such as flash drives, hard drives, random access memory, etc., for storing data, such as images, files, and program instructions for execution by one or more microprocessors 610") for: claim 1, and is similarly analyzed.

Regarding claim 11, the location threat monitoring system of claim 4, and is similarly analyzed.

Regarding claim 12, the location threat monitoring system of claim 5, and is similarly analyzed.

Regarding claim 13, the location threat monitoring system of claim 6, and is similarly analyzed.
 
Regarding claim 14, the location threat monitoring system of claim 7, and is similarly analyzed.

Regarding claim 15, Bhatia teaches: A computer program product for location threat monitoring, the computer program product comprising a non-transitory computer­ readable medium storing instructions translatable by a processor (Fig. 6 elements 610 and 620 and [0073] e.g., "storage capacities, such as flash drives, hard drives, random access memory, etc., for storing data, such as images, files, and program instructions for execution by one or more microprocessors 610") for: claim 1, and is similarly analyzed.

Regarding claim 18, the computer program product of claim 4, and is similarly analyzed.

Regarding claim 19, the computer program product of claim 5, and is similarly analyzed.

Regarding claim 20, the computer program product of claim 6, and is similarly analyzed.
 Claim Rejections - 35 USC § 103

2.	Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bhatia, Ward, Compton, and Zahran, and further in view of Li (US 2008/0290987 A1) and Fisken (US 20090254545 A1).

Regarding claim 2, Bhatia in view of Ward, Compton, and Zahran teaches: The method according to claim 1.
Bhatia in view of Ward, Compton, and Zahran does not explicitly teach: further comprising: receiving, over a network from a user device communicatively connected to the location threat monitoring system, a request for brand [protection], the request containing a label, a name, a domain, or a search term for the brand.
However, Li teaches: further comprising: receiving, over a network from a user device communicatively connected to the location threat monitoring system, a request for brand [protection], the request containing a label, a name, a domain, or a search term for the brand ([0491] "Query 3314 can be an User Request comprising a "GET" Command and the Keywords, "Brand Z" and "Product Y." [0492] In the present example, "Brand X" and "Product Y" constitute a description of the specific product of interest to a Wireless Device 0210 user. Query 3312 represents an User Request that includes only the name of the brand of the product of interest." Examiner notes that the "Brand Z" is mapped to a "name" as Applicant discloses "brand- related information of interest (e.g., a brand label, a brand name, a brand domain, brand- related search terms, etc.)" in [0043].).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for monitoring social media data using machine learning of Bhatia in view of Ward, Compton, and Zahran to incorporate the query method for a brand of Li. The motivation/suggestion for doing this would be for the purpose of increasing the accuracy of identifying the advertisement stimulating a user response. (Li [0065] "the utilization of a variety of data to increase the accuracy of identifying the advertisement stimulating an user response").
Bhatia in view of Ward, Compton, Zahran, and Li not explicitly teach: brand protection.
However, Fisken teaches: brand protection ([0006] "FIG. 3 shows an example user interface for requesting "brand protection" information.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for monitoring social media data using machine learning of Bhatia in view of Ward, Compton, Zahran, and Li to incorporate the method of a user interface of Fisken. The motivation/suggestion for doing this would be for the purpose of enhancing the users' web presence, protect their brand name, and provide an indication of the value of their domain names. (Fisken [0017] "The service may implement various methods to evaluate a domain name or web address and provide users with information that may enhance the users' web presence, protect their brand name, and otherwise provide an indication of the value of their domain names.").

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foerster (US 2017/0083821) teaches making predictions using thresholds ([0049] “Prediction module 164 may learn and tune the thresholds used by the machine learning and rules based systems overtime to improve the chances of notifying a user that he or she may be making a mistake.”; [0013] “a model for predicting a destination of a user of computing device 110 and observe a user's actual behavior using a location tracking or location history service”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123